Citation Nr: 1723561	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1976 to February 1979 and from March 1985 to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board remanded the claim for entitlement to service connection for an acquired psychiatric disorder in December 2010.  The claim returned to the Board and was denied in an October 2012 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court) and in March 2014, the Court issued a memorandum decision vacating and remanding the portion of the December 2012 decision that denied service connection for a psychiatric disorder.  The appeal was returned to the Board and in August 2014, the Board remanded the matter for further development.  When the case returned to the Board, it was again denied in a March 2015 decision and the Veteran appealed to the Court.  In October 2016, the Court issued another memorandum decision vacating the March 2015 Board decision and remanding the case back to the Board.  The case has now returned to the Board fur additional action.

In its March 2015 decision, the Board referred claims to reopen entitlement to service connection for chronic fatigue syndrome (CFS) and for entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) to the agency of original jurisdiction (AOJ) for adjudication.  In rating decisions dated February 2016 and December 2016, the AOJ continued the denial of service connection for CFS.  The Veteran filed a notice of disagreement (NOD) in January 2017 in response to the denial of the claim to reopen and the record establishes that the AOJ is currently processing his appeal with respect to that issue.  Regarding the claim for TDIU, the claims file does not indicate that this claim has been adjudicated subsequent to the Board's March 2015 decision.  It is therefore once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

An acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder, is etiologically related to the Veteran's active duty service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, currently diagnosed as PTSD and major depressive disorder, is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a psychiatric disorder diagnosed as PTSD as it was incurred due to stressful events during his active duty service in Southwest Asia.  The Veteran testified in September 2010 that while on active duty he traveled through the Strait of Hormuz in the Persian Gulf during wartime and was in fear of his life due to the threat of combat, mines, and a chemical attack.  The Veteran has also reported that he experienced anxiety during service due to trouble getting along with a superior officer and because of his race, ethnicity, and weight problems.  

The Board finds that service connection is warranted for an acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder.  The record clearly establishes the presence of a current disability; the Veteran has consistently received psychiatric treatment at the Tampa and Miami VA Medical Centers (VAMCs) throughout the claims period.  A private psychologist also diagnosed PTSD and major depressive disorder in a May 2017 examination report. 
The Board also finds that the record establishes an in-service injury.  The Veteran reports that he experienced many episodes of anxiety during active duty service in the Persian Gulf, particularly when his ship, the USS CAPE COD, sailed through the Strait of Hormuz where attacks (by artillery, mines, and chemicals) were possible.  Personnel records submitted by the Veteran show that he was assigned the USS CAPE COD in August 1989 and the command history of the ship indicates that it traveled through the Strait of Hormuz.  The Veteran is competent to report experiences that occurred during service and the Board finds that his statements regarding the presence of anxiety during service in the Persian Gulf are credible.  The second element of service connection-an in-service injury-is therefore demonstrated.  

The record also contains competent medical evidence of a link between the Veteran's diagnosed psychiatric disorders and his in-service injury.  In May 2017, a private psychologist provided a medical opinion in support of the claim, concluding that the Veteran's PTSD and associated depression more likely than not developed as a result of the traumas he experienced during active duty service.  This medical opinion was rendered following a full review of the Veteran's service and post-service records and was well-supported with an explanatory rationale.  It is therefore entitled to significant probative value.  Thus, all the elements of service connection are met and the claim is granted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder, is granted.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


